Citation Nr: 1228926	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from June 1982 to June 1999.  He died in November 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her May 2009 Substantive Appeal, the appellant indicated that she desired a Board hearing at the RO.  On the hearing clarification sheet, she specified that she was requesting a decision review officer (DRO) hearing at the RO.  A July 2012 motion for remand, confirms the appellant's desire for a DRO hearing.  Pursuant to 38 C.F.R. § 3.103 (c) (2011), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As the RO schedules DRO hearings, a remand of this matter to schedule the requested hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a DRO hearing in accordance with her request.  The RO should notify the appellant and her representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


